Citation Nr: 0117528	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from January 1983 to December 
1985.  He also had active duty for training from November 
1981 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2001, the veteran was afforded 
a hearing before the undersigned Member of the Board.

An unappealed March 1988 RO decision denied service 
connection for a back disorder on the basis that the 
veteran's spondylolysis with spondylolisthesis is a 
constitutional or developmental abnormality that was not 
aggravated by military service.  In February 1996 and April 
1997, the RO declined to find that new and material evidence 
had been submitted to reopen the veteran's claim.  In October 
1997, the veteran submitted a Statement in Support of Claim 
(VA Form 21-4138) in which he requested to reopen that claim 
and "reopen my claim for pension".  As the RO has not yet 
considered his claim for a permanent and total rating for 
pension purposes, that matter is referred back for 
appropriate consideration.   

REMAND

Before final appellate consideration of the veteran's July 
2000 request to reopen his claim for service connection for a 
back disorder, some additional evidentiary development is 
necessary.  At the April 2001 Board hearing, his 
representative asked how long it had been since VA last 
examined him and the veteran said "[p]robably two years." 
(Transcript, p. 10).  However, only a January 1988 VA 
examination report is associated with the claims file.  If VA 
recently examined the veteran, a copy of the examination 
report should be associated with the claims folder.


In addition, during the hearing, the representative asked if 
the veteran was "retired on disability, Social Security?  Is 
that the reason you retired, Social Security because of your 
back?" (Transcript, p. 5).  The veteran did not respond to 
these questions.  However, later in the hearing, the 
representative said, "[a]nd you've been on Social Security 
retirement for two years"?  The veteran answered, "[a]bout 
a year-".  The representative said, "[w]ent back a year.  
Social Security disability is basically for your back."  
(Transcript, p. 10.)  Thus, it appears that the veteran may 
be receiving Social Security Administration (SSA) disability 
benefits for his back disorder.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the Court 
recently concluded, in the case of Tetro v. Gober, 14 Vet. 
App. 110 (2000), that VA has the duty to request information 
and pertinent records from other federal agencies, when on 
notice that such information exists.  This would include a 
decision from the SSA.  See Tetro v. Gober, supra.  
Accordingly, the veteran's SSA records, if, in fact, that 
agency has records pertaining to the veteran, must be 
obtained in connection with his request to reopen his claim 
of entitlement to service connection for a back disorder.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist in the development of evidence in claims, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, as 
well as those discussed above, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO should ascertain whether the 
veteran has applied for disability 
benefits from the Social Security 
Administration, and, if so, obtain 
copies of any administrative decision 
and the underlying medical records 
relied upon in evaluating the 
veteran's claim for such benefits, and 
associate these records with the 
claims folder.

2. The RO should determine whether VA has 
examined the veteran since January 
1988 and, if so, associate a copy of 
the examination report(s) with the 
claims file.  If it is determined that 
a VA examination was not performed, a 
note to that effect should be 
associated with the claims folder.

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
This includes scheduling a VA 
examination if it appears to be 
warranted by the evidence of record. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


